Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/05/2019 and 04/21/2021 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 09/05/2019 is noted by the Examiner.
Claim Objections
5.	Claim 11 objected to because of the following informalities:  Claim 11 recites the limitation “…take a first impedance measurement with at least one button electrode, wherein the button electrode is disposed in the button array…” It appears that “the button electrode” limitation refers to the “at least one button electrode” limitation disclosed earlier in the claim. If this is indeed the case, then the terminology must be consistent. In other words, “the button electrode” should be replaced by “the at least one button electrode”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hayman US 2015/0185354 (Provided by Applicant; Hereinafter Hayman).
Regarding claim 1, Hayman teaches a method for estimating a mud angle ([0105]), comprising: 
disposing a downhole tool into a borehole (Fig. 13; [0100]; claim 1); 
extending an arm of the downhole tool to a first location (Fig. 13; [0100]; claim 1), wherein a pad is disposed on the arm (Fig. 13; [0100]; claim 1); 
taking a first impedance measurement with at least one button electrode ([0068]), wherein the button electrode is disposed in a button array ([0068]), wherein the button array is disposed on the pad (Fig. 13; [0102, 0103, 0105]; item 137);
extending the arm to a second location (Fig. 13; [0102, 0103, 0105]); 
taking a second impedance measurement with the at least one button electrode (Fig. 13; [0102, 0103, 0105]); and
estimating the mud angle from the first impedance measurement and the second impedance measurement with an information handling system ([0105]). 
([0105]), comprising: 
a downhole tool (Fig. 13; [0100]; claim 1), wherein the downhole tool comprises: 
an arm (Fig. 13; [0100]; claim 1); and 
a pad (Fig. 13; [0100-0105]; claim 1), wherein the pad comprises a button array and at least one return electrode (Fig. 13; [0100-0105]; claim 1); a conveyance (Fig. 13; [0100-0105]; claim 1); and 
an information handling system (Fig. 13; [0100-0105]; claim 1), wherein the information handling system is configured to: 
extend the arm of the downhole tool to a first location (Fig. 13; [0100]; claim 1), wherein the pad is disposed on the arm (Fig. 13; [0100]; claim 1); 
take a first impedance measurement with at least one button electrode ([0068]), wherein the button electrode is disposed in the button array ([0068]), wherein the button array is disposed on the pad (Fig. 13; [0102, 0103, 0105]; item 137); 
extend the arm to a second location (Fig. 13; [0102, 0103, 0105]); 
take a second impedance measurement with the at least one button electrode (Fig. 13; [0102, 0103, 0105]); and
estimate a mud angle from a first impedance measurement and a second impedance measurement ([0105]). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman in view of Hayman US 2011/0199090 (Provided by Applicant; Hereinafter Hayman2).
Regarding claim 2, Hayman teaches the method of claim 1, but not specifically further comprising utilizing the first impedance measurement and the second impedance measurement in an inversion process to determine a curve that approximates angle of impedance as a function of distance from a borehole wall.
However, Hayman2 does teach further comprising utilizing the first impedance measurement and the second impedance measurement in an inversion process to determine a curve that approximates angle of impedance as a function of distance from a borehole wall (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding utilizing the first impedance measurement and the second impedance measurement in an inversion process to determine a curve that approximates angle of impedance as a function of distance from a borehole wall; in order to provide “an imaging tool 
Regarding claim 3, the combination of Hayman and Hayman2 teaches the method of claim 2, wherein Hayman2 further teaches further comprising using the curve to determine the mud angle, constructing an image representative of a resistivity of a formation around the borehole based, at least in part, on the mud angle, and utilizing an estimated mud angle to improve display of the image ([0082, 0102]; claim 17). 
Regarding claim 4, Hayman teaches the method of claim 1, but not specifically wherein the estimating the mud angle comprises using an interpolation process. 
However, Hayman2 does teach wherein the estimating the mud angle comprises using an interpolation process (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the estimating the mud angle comprises using an interpolation process; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 
Regarding claim 5, Hayman teaches the method of claim 1, but not specifically wherein the estimating the mud angle comprises taking a difference between the first impedance 
However, Hayman2 does teach wherein the estimating the mud angle comprises taking a difference between the first impedance measurement and the second impedance measurement, wherein the difference is mainly proportional to mud impedance (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the estimating the mud angle comprises taking a difference between the first impedance measurement and the second impedance measurement, wherein the difference is mainly proportional to mud impedance; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 
 Regarding claim 6, the combination of Hayman and Hayman2 teaches the method of claim 5, wherein Hayman2 further teaches wherein the difference is used to graph a curve of angle of impedance versus distance from a borehole wall (Claim 17). 
Regarding claim 7, the combination of Hayman and Hayman2 teaches the method of claim 6, wherein Hayman2 further teaches further comprising fitting the curve to determine the mud angle, constructing an image representative of a resistivity of a formation around the borehole based, at least in part, on the mud angle, and utilizing an estimated mud angle to improve display of the image ([0082, 0102]; claim 17). 

However, Hayman2 does teach extending the arm to a third location; taking a third impedance measurement of the at least one button electrode (Claims 1, 17); and transmitting the third impedance measurement to the information handling system (Claims 1, 17). 
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding extending the arm to a third location; taking a third impedance measurement of the at least one button electrode; and transmitting the third impedance measurement to the information handling system; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 
Regarding claim 9, the combination of Hayman and Hayman2 teaches the method of claim 8, wherein Hayman2 further teaches further comprising: extending the arm to a fourth location; taking a fourth impedance measurement of the at least one button electrode; and transmitting the fourth impedance measurement to the information handling system (Claims 1, 17). 
(Claim 17). 
Regarding claim 12, Hayman teaches the system of claim 11, but not specifically wherein the conveyance is a wireline, wherein the downhole tool is disposed on a wireline.
However, Hayman2 does teach wherein the conveyance is a wireline, wherein the downhole tool is disposed on a wireline (Fig. 13; [0099]).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the conveyance is a wireline, wherein the downhole tool is disposed on a wireline; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 
Regarding claim 13, Hayman teaches the system of claim 11, but not specifically wherein the conveyance is a drill string, wherein a bottom hole assembly is disposed on the drill string, wherein the downhole tool is disposed in the bottom hole assembly. 
However, Hayman2 does teach wherein the conveyance is a drill string, wherein a bottom hole assembly is disposed on the drill string, wherein the downhole tool is disposed in the bottom hole assembly (Fig. 13; [0100-0105]; claim 1). 

Regarding claim 14, Hayman teaches the system of claim 11, but not specifically wherein the information handling system is further configured to utilize the first impedance measurement and the second impedance measurement in an inversion to determine a curve that approximates angle of impedance as a function of distance from a borehole wall.
However, Hayman2 does teach wherein the information handling system is further configured to utilize the first impedance measurement and the second impedance measurement in an inversion to determine a curve that approximates angle of impedance as a function of distance from a borehole wall (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the information handling system is further configured to utilize the first impedance measurement and the second impedance measurement in an inversion to determine a curve that approximates angle of impedance as a function of distance from a borehole wall; in order to provide “an imaging tool that is largely unaffected by variations 
Regarding claim 15, the combination of Hayman and Hayman2 teaches the system of claim 14, wherein Hayman2 further teaches wherein the information handling system is further configured to use the curve to determine the mud angle, construct an image representative of a resistivity of a formation around a borehole based, at least in part, on the mud angle, and to utilize an estimated mud angle to improve display of the image ([0082, 0102]; claim 17). 
Regarding claim 16, Hayman teaches the system of claim 11, but not specifically wherein the information handling system is further configured to estimate the mud angle using an interpolation process.
However, Hayman2 does teach wherein the information handling system is further configured to estimate the mud angle using an interpolation process (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the information handling system is further configured to estimate the mud angle using an interpolation process; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 

However, Hayman2 does teach wherein the information handling system is further configured to estimate the mud angle by taking a difference between the first impedance measurement and the second impedance measurement, wherein the difference is mainly proportional to mud impedance (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the information handling system is further configured to estimate the mud angle by taking a difference between the first impedance measurement and the second impedance measurement, wherein the difference is mainly proportional to mud impedance; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 
Regarding claim 18, the combination of Hayman and Hayman2 teaches the system of claim 17, wherein Hayman2 further teaches wherein the difference is used to graph a curve of angle of impedance versus distance from a borehole wall (Claim 17). 
([0082, 0102]; claim 17). 
Regarding claim 20, Hayman teaches the system of claim 11, but not specifically wherein the information handling system is further configured to use the first impedance measurement, the second impedance measurement, a third impedance measurement, and a fourth impedance measurement to estimate the mud angle.
However, Hayman2 does teach wherein the information handling system is further configured to use the first impedance measurement, the second impedance measurement, a third impedance measurement, and a fourth impedance measurement to estimate the mud angle (Claim 17).
It would have been obvious before the effective filing date of the claimed invention to modify the tool for imagining a downhole environment of Hayman by implementing the teachings of Hayman2 regarding wherein the information handling system is further configured to use the first impedance measurement, the second impedance measurement, a third impedance measurement, and a fourth impedance measurement to estimate the mud angle; in order to provide “an imaging tool that is largely unaffected by variations in standoff” and improve “imaging especially in oil-based mud in low resistivity formations since the component of mud impedance phase that is orthogonal to the total impedance is determined” (See Hayman2; Abstract). 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Felix et al. US 2010/0155319 - Mechanical separator of fluid sample, used in separation assembly has bellows extending between portions of float and ballast, and is adapted for deformation upon longitudinal movement of float and ballast.
Losada et al. US 2016/0136640 - Separation assembly for enabling separation of fluid into first and second parts, has separator body comprising assembly parts, where through-axis of through-hole of body is in plane that is not parallel with plane.
Wilkinson et al. US 2019/0274609 - Biological fluid transfer device for use in point-of-care testing, has porous blood separation element adapted to restrain first component of multi-component blood sample and allow second component of blood sample to pass through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867